Title: To James Madison from John Wilson, 8 November 1804 (Abstract)
From: Wilson, John
To: Madison, James


8 November 1804, Washington. Narrowed circumstances and “an ardent desire to obtain a sort of establishment” leads him to apply to JM for “a specie of friendship which has, so far, proved unavailing in others.” Has a wife and two children to support and moved to Washington from Norfolk County two years ago. Encloses a letter [not found] from Gabriel Duvall.
“It is true Mr Nourse offered me a place in his department worth 625$, but I declined because I could not then, well disengage myself from the business of a person which I had the charge of, & besides that, the salary was small; but at this time such a salary would be very acceptable, as it seems very unlikely that I shall be favoured with a better offer.
“I had great hopes of an appointment a few months ago in Mr. Simms. department which was given to a Mr. Smith, it was worth upwards of 13 hundd. dolls.: I had considerable conversation with Mr. S respecting the duties & he appeared convinced of my being qualified, but it seems I had not such influential recommends., or being a Virginian perhaps may be some obstacle.
“If, Sir, you will be kind enough to serve us, you will ever be considered as a great Benefactor.”
Adds in a postscript that he will be happy to wait on JM at any time.
 